DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,814,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent discloses substantially similar structural elements as those disclose in product claims 59-68 of this application.  Moreover, based on the subject matter of the cited patent, an artisan skilled in the art would have considered the minor differences among the claims in question, obvious variations in the description of the apparatus.  Specifically, with regards to the product claims of this application, claim 1 of the cited patent discloses a vascular access system comprising: a catheter hub; a fluid passage positioned at least partially within the catheter hub; a catheter coupled to the catheter hub; a connector coupled to the catheter hub, wherein the connector includes a first position in which a path through the connector is closed and a second position in which the path through the connector is opened; a tube extending from the catheter hub to the connector; and a cap configured to couple to the connector, wherein the cap comprises a plurality of lock points configured to engage the connector in a first configuration and a second configuration, wherein when the cap is in the first configuration, the cap is secured to the connector and the connector is in the first position and wherein when the cap is in the second configuration, the cap is secured to the connector and the connector is in the second position; wherein the connector includes a circumferential projection and the plurality of lock points on the cap are configured to engage the circumferential projection on the connector.  Claim 2 of the cited patent discloses the system of claim 1, wherein when the plurality of lock points on the cap engage the circumferential projection on the connector in the first configuration, the connector remains in the first position.  Claim 3 of the cited patent discloses the system of claim 1, wherein the plurality of lock points are configured to flex outward to allow the cap to transition the connector from the first position to the second position.  Claim 4 of the cited patent discloses the system of claim 1, wherein the plurality of lock points comprise ridges with rounded edges.  Claim 5 of the cited patent discloses the system of claim 1, wherein the cap includes an inner barrel projecting longitudinally within the cap.  Claim 6 of the cited patent discloses the system of claim 5, wherein the plurality of lock points are disposed beyond a distal end of the inner barrel.  Claim 7 of the cited patent discloses the system of claim 5, wherein the inner barrel comprises a taper.  Claim 8 of the cited patent discloses the system of claim 1, further comprising a needle, wherein the needle is configured to extend through the catheter.  Claim 9 of the cited patent discloses the system of claim 1, wherein the connector is a needleless connector.  Claim 10 of the cited patent discloses the system of claim 1, wherein the connector comprises a plurality of threads to mechanically couple the connector to a device.  Claim 11 of the cited patent discloses the system of claim 1, wherein the cap comprises a plurality of clip arms extending longitudinally along lateral sides of the cap.  Claim 12 of the cited patent discloses the system of claim 11, wherein the cap has a first proximal region and a second distal region and the clip arms have a fixed portion and a free distal portion, wherein the free distal portion of the clip arms extends from the fixed portion of the clip arms towards the distal region of the cap.  Claim 13 of the cited patent discloses the system of claim 12, wherein a distal end of the cap is more distal than the free distal portion of the clip arms.  Claim 14 of the cited patent discloses the system of claim 11, wherein the clip arms are configured to laterally separate to facilitate release of the cap from the connector.  Claim 15 of the cited patent discloses the system of claim 11, wherein the plurality of clips arms comprise a plurality of ridges configured to engage the circumferential projection on the connector.  Claim 16 of the cited patent discloses the system of claim 15, wherein the clip arms are configured to be squeezed to flex the plurality of ridges radially outward to facilitate disengagement of the ridges from the circumferential projection on the connector.  Finally, claim 17 of the cited patent discloses the system of claim 15, wherein when the plurality of ridges on the clip arms engage the circumferential projection on the connector, the connector remains in the first position.
Allowable Subject Matter
In relation to sections 102 and 103, (1) independent product claims 59-68 are considered allowable over the prior art of record and (2) process claims 69-78 are also considered allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
In relation to independent product claim 59, the prior art of record does not disclose or suggest, inter alia, “a connector coupled to the catheter hub, wherein the connector includes a first position in which a path through the connector is closed and a second position in which the path through the connector is opened; a tube extending from the catheter hub to the connector; and a cap configured to engage the connector in a first configuration and a second configuration, wherein when the cap is in the first configuration, the cap is secured to the connector and the connector is in the first position and wherein when the cap is in the second configuration, the cap is secured to the connector and the connector is in the second position.”
	In relation to independent product claim 69, the prior art of record does not disclose or suggest, inter alia,  the steps of: (1) inserting a piercing member and the catheter into a blood vessel of a patient; (2) moving the connector from a first position in which a path through the connector is closed to a second position in which the path through the connector is opened, wherein when the cap is in a first configuration, the cap is secured to the connector and the connector is in the first position, and wherein when the cap is in a second configuration, the cap is secured to the connector and the connector is in the second position; and (3) drawing blood into the catheter to prime the connector while the cap is in the second configuration and the connector is in the second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783